Citation Nr: 1106950	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a lung disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1967.  

This issue of entitlement to service connection for a skin 
disorder comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for chronic fungus of 
the hands and scrotum.  In September 2005, the Veteran filed a 
notice of disagreement (NOD) with this decision wherein he 
indicated that he wanted to seek service connection for lung and 
skin conditions due to Agent Orange.  

Subsequently, the St. Petersburg VA RO adjudicated these issues.  
Therefore, the issue of entitlement for service connection for a 
lung disorder comes before the Board on appeal from a February 
2006 rating decision of the VA RO in St. Petersburg, Florida, 
which denied service connection for calcified granulomatous 
disease, claimed as lung condition related to Agent Orange.  The 
February 2006 decision also denied service connection for 
recurrent Methicillin-resistant Staphylococcus aureus (MRSA) 
infection of the scrotum, claimed as skin condition due to Agent 
Orange.  

The appellant was scheduled to appear at a hearing before a 
Veterans Law Judge in April 2009 at the St. Petersburg RO and was 
notified of the time and place of the hearing by a letter sent in 
March 2009.  However, he failed to appear.  The Veteran has not 
filed a motion for a new hearing following his failure to appear 
at the April 2009 hearing.  As such, the case will be processed 
as if the Veteran withdrew his request for a hearing.  38 C.F.R. 
§ 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he suffers from diagnosed skin and lung 
disorders due to exposure to substances during his active 
military service.  Initially, the Veteran alleged that these 
conditions were caused by exposure to herbicides.  See September 
2005 Claim and NOD.  Subsequently, the Veteran alleged that he 
served on the flight deck aboard the U.S.S. Saratoga and off the 
coast of Vietnam aboard the U.S.S. Ranger, and knew that he was 
exposed to chemicals from the aircraft or equipment on the flight 
deck.  See September 2006 Statement.  He alleges that, therefore, 
his skin and lung conditions are due to "some form of exposure" 
sustained on the flight deck.  Id.  In support of these 
contentions, the Veteran asserts that he was healthy upon entry 
into active service, he was informed that his lungs were damaged 
at separation, and he has suffered other chronic skin and lung 
infections since service.  Id.; November 2002 Private Treatment 
Records.  The Board is required to consider all theories of 
entitlement either raised by the claimant or by the evidence as 
part of the non-adversarial adjudication process.  See Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.  

Under 38 C.F.R. § 3.307(a)(6), Veterans who served on active duty 
in the Republic of Vietnam during the Vietnam era are presumed to 
have been exposed to herbicide agent (Agent Orange) during 
service unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  
38 C.F.R. § 3.307(a)(6)(iii); see generally McCartt v. West, 12 
Vet. App. 164, 166-68 (1999).  "Service in Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Nicholson, 525 F.3d 
1168 (Fed. Cir. 2008), the United States Court of Appeals for the 
Federal Circuit upheld the Board's interpretation that, for 
purposes of applying the presumption of exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point during the Vietnam conflict 
on the landmass of Vietnam or in its inland waters.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in Vietnam during the Vietnam era 
will be considered to have been incurred in service, 
notwithstanding the fact that there is no record of evidence of 
such disease during the period of such service.  
38 U.S.C.A § 1116(a)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, in a letter dated November 2005, the RO notified the 
Veteran that he should submit evidence showing that he served in-
country in the Republic of Vietnam, meaning that he physically 
served in or visited the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  The letter also informed the Veteran that 
service members stationed aboard a ship must have disembarked in 
Vietnam in order to qualify for the presumption pertaining to 
herbicide exposure in Vietnam.  The RO also attempted to 
independently verify the dates and character of the Veteran's 
service, but the result was inconclusive.  The Veteran was 
credited with Vietnam service, but without offering conclusive 
proof that his service was physically in-country.  In September 
2006, the Veteran submitted a statement asserting that he served 
aboard the U.S.S. Ranger off the coast of Vietnam for one year.  
On Remand, the AMC should request the Veteran's personnel records 
and the deck logs for the U.S.S. Ranger.  Previous research shows 
that the Veteran's unit was credited with Vietnam service from 
January 1966 through August 1966, with several short breaks. 

Additionally, the Veteran should be provided with appropriate VA 
examinations.  As provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, or other association with military service.  Id. at 
83. 

The Veteran has a currently diagnosed skin disorder.  Private 
treatment records from October 1999 show that the Veteran 
presented with an erythematous and slightly excoriated scrotum 
with the skin appearing atrophic and very irritated and inflamed.  
In November 2002, the Veteran reported that he felt he had a 
systemic fungal infection that he has been unable to get rid of 
since he served in Vietnam.  He reported that he sustained a 
groin and fungal infection during service in Vietnam and was 
given a topical salve.  The records note that the problem has 
been recurrent in recent years.  In August 2004 he was diagnosed 
with a left testicle abscess, and in January 2005 he was 
diagnosed with another scrotal infection.  At that time, the 
Veteran reported a history of recurrent yeast infections of the 
scrotum.  

In February 2005, the Veteran was provided with a VA examination 
for a suspected underlying fungal infection.  The Veteran 
complained of multiple cysts that come and go on his abdominal 
and scrotal region.  At the time of examination, he had an 
inflamed cyst on his right abdomen.  The examiner diagnosed the 
Veteran with ulceration secondary to an underlying cyst and found 
no evidence of fungal infection on the skin.  A private 
microbiology report dated March 2005 shows the presence of MRSA.  
In August 2005, VA treatment records show that the Veteran 
complained of a possible staph infection in the scrotum and right 
side of the abdomen.  The impression provided is recurrent MRSA 
skin infection to scrotum.  Subsequent labs showed a resistant 
staphylococcus aureus infection and an antibiotic was prescribed.  
In October 2005, private treatment records show a complaint of 
severe pruritus to the right groin and scrotum.

The Veteran has also been diagnosed with a lung disorder.  
Private treatment records dated November 1988 show a diagnosis of 
allergic bronchitis with the possibility of asthmatic bronchitis.  
In 1995, an x-ray showed calcified Ghon complex with the heart 
and lungs free of active diseases.  In January 1999 and October 
1999, the Veteran was again seen for recurrent bronchitis.  In 
January 2005, a chest x-ray done pursuant to an Agent Orange 
registry examination resulted in an impression of calcified 
granulomatous disease.

The Veteran's service treatment records show that he was treated 
for a skin condition and a lung abnormality was noted on his 
separation examination report.  Treatment records from January 
1967 show that the Veteran had treatment for a rash on his 
stomach.  The Veteran's service treatment records also show that 
he was treated for bumps on his shoulder and upper arm in 
December 1964.  His separation examination notes his skin as 
"normal" but indicates that his lungs are abnormal with 
wheezing and rhonci in both lung fields.

Therefore, as the record contains competent evidence of a current 
disability and persistent or recurrent symptoms of a disability, 
establishes that the Veteran was treated for a skin condition in 
service and had a lung abnormality at separation, and the Veteran 
has asserted that he experienced symptomatology related to each 
of these condition since service, the Veteran should be provided 
with appropriate VA examinations as an etiological opinion is 
needed in order to make a determination as to whether the 
Veteran's currently diagnosed skin disorder or lung disorder is 
related to his conditions noted in service. 

Lastly, as the record indicates that the Veteran seeks regular 
treatment at the VA Medical Center (VAMC) in Tampa, Florida, an 
effort should be made to obtain any additional VA treatment 
records dated since January 2006.

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VA Medical Center in Tampa, Florida, dated 
since January 2006.

2.  The AMC undertake appropriate efforts to 
determine whether the Veteran's offshore 
service aboard the U.S.S. Ranger involved duty 
or visitation on the landmass of Vietnam or in 
its inland waters, including contacting the 
National Personnel Records Center and/or any 
other indicated agency and request copies of 
the Veteran's complete service personnel and 
service treatment records, including the deck 
logs and naval histories for the U.S.S. Ranger 
from January 1966 through August 1966.

3.  Thereafter, schedule the Veteran for an 
appropriate VA skin examination.  The claims 
file and a copy of this Remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and/or lab reports, should be 
accomplished.  

The examiner is requested to provide a 
diagnosis of any skin disorder found to be 
present.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed skin disability had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury, 
including his past treatment for a skin rash 
in service, exposure to chemicals present on 
the flight deck of the Veteran's aircraft 
carrier, and/or, if herbicide exposure due to 
service in the Republic of Vietnam can be 
verified, exposure to herbicides.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Thereafter, schedule the Veteran for an 
appropriate VA respiratory examination.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests, including x-rays, should be 
accomplished.  

The examiner is requested to provide a 
diagnosis of any respiratory disorder found to 
be present.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed respiratory disability had its 
clinical onset during active service or is 
related to any in-service disease, event, or 
injury, including the lung abnormality noted 
on the Veteran's February 1967 separation 
examination, exposure to chemicals present on 
the flight deck of the Veteran's aircraft 
carrier, and/or, if herbicide exposure due to 
service in the Republic of Vietnam can be 
verified, exposure to herbicides.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Read the medical examination report 
obtained to ensure that the remand directives 
have been accomplished, and return the case to 
the examiner if all questions posed are not 
answered.  

5.  Finally, readjudicate the claims on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



